                                           Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO GARRETT,                                 Case No. 20-cv-03491-SI
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING MOTION TO
                                   9             v.                                       DISMISS, WITH LEAVE TO AMEND
                                  10     TP-LINK RESEARCH AMERICA                         Re: Dkt. No. 19
                                         CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a Complaint which seeks damages and injunctive relief based on

                                  14   defendant’s alleged direct and indirect infringement of two patents held by plaintiff. Dkt. No. 1.

                                  15   Defendant now moves to dismiss the Complaint in its entirety under Federal Rule of Civil Procedure

                                  16   12(b)(6). Dkt. No. 19. For the reasons set forth below, the Court GRANTS defendant’s motion to

                                  17   dismiss the Complaint, with leave to amend.

                                  18
                                  19                                             BACKGROUND

                                  20          On May 22, 2020, plaintiff Antonio Garrett (“Garrett”) filed this patent infringement action

                                  21   against defendant TP-LINK RESEARCH AMERICA CORPORATION (“TPRA”) and its “line of

                                  22   Kasa® security cameras.” Dkt. No. 1 (Complaint). The Complaint alleges direct, indirect, and

                                  23   willful infringement of two patents held by Garrett: U.S. Patent Nos. 9,854,207 (“the ’207 patent”)

                                  24   and 10,511,809 (“the ’809 patent”). Id.

                                  25          The patents-at-issue generally relate to methods and apparatuses for mobile surveillance.

                                  26   Dkt. No. 1 ¶ 8. These inventions include “a camera for monitoring a surveillance area and a mobile

                                  27   device for receiving surveillance information from the camera.” Id.

                                  28          On December 26, 2017, the ’207 patent was duly and legally issued by the U.S. Patent and
                                           Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 2 of 13




                                   1   Trademark Office. Id. ¶ 10. The ’207 patent contains four independent claims, which include both

                                   2   system and method claims. Dkt. No. 1-1 (the ’207 patent). Method claims 1, 10, and 18 require a

                                   3   “server,” a “mobile device,” and a “camera.” Id. Claim 19, a system claim, requires only a “mobile

                                   4   device” and a “camera.” Id. Independent claim 19 is alleged as representative of the claims recited

                                   5   in the ’207 patent. Dkt. No. 1 ¶ 13. This claim states:

                                   6          A mobile surveillance system, comprising:
                                   7          a mobile device configured to communicate with at least one camera positioned at a
                                              surveillance area, wherein the at least one camera captures surveillance data of the
                                   8          surveillance area; and
                                   9          the mobile device is configured to control activation of the mobile surveillance
                                              system, and control start and stop of the capture of the surveillance data, and transfer
                                  10          of the surveillance data, wherein, the surveillance data is wirelessly communicated
                                              directly from a transmitter linked to the camera to the mobile device; and
                                  11
                                              the mobile device is further configured to activate upon detection of motion at the
                                  12          surveillance area,
Northern District of California
 United States District Court




                                  13          wherein the detection of motion detects variations in motion measurements at the
                                              surveillance area; and
                                  14
                                              wherein the mobile device activates when the motion measurements exceeds a
                                  15          determined threshold.
                                  16
                                       Dkt. No. 1-1 at 13 (the ’207 patent).1
                                  17
                                              On December 17, 2019, the ’809 patent was duly and legally issued by the U.S. Patent and
                                  18
                                       Trademark Office. Dkt. No. 1 ¶ 11. The ’809 patent contains three independent claims, all of which
                                  19
                                       are method claims. Dkt. No. 1-2 (the ’809 patent). Claim 1 requires a “server,” a “mobile device,”
                                  20
                                       and a “camera.” Id. Claims 10 and 18 require only a “mobile device” and a “camera.” Id.
                                  21
                                       Independent claim 10 is alleged as representative of the claims recited in the ’809 patent. Dkt. No.
                                  22
                                       1 ¶ 14. This claim states:
                                  23
                                              A method for conducting surveillance, comprising:
                                  24
                                              receiving an instruction from a mobile device to control start and stop of capture of
                                  25          surveillance data at a surveillance area;
                                  26          capturing the surveillance data by a camera at the surveillance area, wherein the
                                              camera is operably engaged to a motion detection mechanism for detecting variations
                                  27

                                  28          1
                                                  All page numbers listed hereafter refer to the ECF branded numbers.
                                                                                           2
                                           Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 3 of 13



                                              in motion measurements at the surveillance area; and
                                   1
                                              transferring said surveillance data to the mobile device when the motion detection
                                   2          mechanism obtains a motion detection measurement that exceeds a predetermined
                                              threshold indicating the surveillance area is unsecure,
                                   3
                                              wherein the mobile device displays a datebook comprising days of the week and
                                   4          times of day that can be synchronized with an application of the user device to
                                              schedule the transferring of surveillance data.
                                   5

                                   6   Dkt. No. 1-2 at 13 (the ’809 patent).

                                   7          On July 30, 2020, TPRA filed the instant Motion to Dismiss, arguing that the Complaint

                                   8   should be dismissed in its entirety because it fails to recite a plausible claim of patent infringement.

                                   9   Dkt. No. 19. In his Opposition filed August 13, 2020, Garrett sought leave to amend the Complaint

                                  10   to remove, without prejudice, the allegations of willful infringement, but otherwise opposed TPRA’s

                                  11   motion. Dkt. No. 20. TPRA filed a Reply on August 20, 2020. Dkt. No. 22.

                                  12
Northern District of California
 United States District Court




                                  13                                           LEGAL STANDARD

                                  14          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint if

                                  15   it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  16   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                  17   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard

                                  18   requires the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant has

                                  19   acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require

                                  20   “heightened fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to

                                  21   relief above the speculative level.” Twombly, 550 U.S. at 555. “A pleading that offers ‘labels and

                                  22   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556

                                  23   U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked

                                  24   assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

                                  25   “While legal conclusions can provide the framework of a complaint, they must be supported by

                                  26   factual allegations.” Id.

                                  27          In reviewing a Rule 12(b)(6) motion, a district court must accept as true all facts alleged in

                                  28   the complaint and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los
                                                                                          3
                                            Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 4 of 13




                                   1   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district court is not required to accept as

                                   2   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   3   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                   4            If the court dismisses the complaint, it must then decide whether to grant leave to amend.

                                   5   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no

                                   6   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                   7   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

                                   8   2000) (citations and internal quotation marks omitted).

                                   9

                                  10                                              DISCUSSION

                                  11   I.       Direct Infringement

                                  12            For a direct infringement claim, Garrett must allege that TPRA, “without authority, makes,
Northern District of California
 United States District Court




                                  13   uses, offers to sell, sells, or imports any patented invention within the United States during the term

                                  14   of the patent.” 35 U.S.C. § 271(a).

                                  15

                                  16            A.     The System Claims

                                  17            TPRA makes several arguments for why the system claims fail. TPRA argues that it does

                                  18   not make or sell mobile devices, which are an essential part of practicing the patents-at-issue.2

                                  19   TPRA also states it cannot infringe based on “use,” arguing that it does not “put the invention into

                                  20   service” and that Garrett has not sufficiently alleged that TPRA has “used” the accused products in

                                  21   an infringing manner, such as by “using” the accused products similar to an end-user. Dkt. No. 19

                                  22   at 12.

                                  23

                                  24                   1.     “Make” or “Sell” Claims Against TPRA

                                  25            As to TPRA’s first argument—that TPRA does not make or sell mobile devices—Garrett

                                  26
                                  27
                                                TPRA also argues that any claims for direct infringement based on “offers to sell” or
                                                2

                                  28   “imports” under 35 U.S.C. § 271(a) fail for the same reason that it argues the “sell” allegations fail.
                                       Dkt. No. 19 at 11 n.1.
                                                                                         4
                                           Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 5 of 13




                                   1   counters that TPRA is making “essentially non-infringement arguments disguised as a Rule 12(b)(6)

                                   2   motion.” Dkt. No. 20 at 10. In other words, Garrett argues that TPRA is presenting evidence to

                                   3   dispute the Complaint rather than claiming there are insufficient allegations within the Complaint,

                                   4   itself. Garrett is correct that TPRA argues facts not found in the Complaint. At the motion to

                                   5   dismiss stage, the Court is required to look at the complaint and accept as true all the well-pleaded

                                   6   factual allegations within it. Iqbal, 556 U.S. at 678. Therefore, the Court will not consider TPRA’s

                                   7   allegations that TPRA does not distribute “mobile devices” and instead considers the specific

                                   8   allegations in the Complaint.

                                   9           The Federal Circuit has stated that “[i]n order to ‘make’ the system under § 271(a), [the

                                  10   direct infringer] would need to combine all of the claim elements.” Centillion Data Sys., LLC v.

                                  11   Qwest Commc’ns Int’l, Inc., 631 F.3d 1279, 1288 (Fed. Cir. 2011); see also EBS Auto. Servs. v. Ill.

                                  12   Tool Works, Inc., No. 09-CV-996 (JLS) (MDD), 2011 WL 4021323, at *6 (S.D. Cal. Sep. 12, 2011).
Northern District of California
 United States District Court




                                  13   Similarly, in order to prevail under a “sale” theory of infringement, all the elements of the claim

                                  14   must be present in the accused systems allegedly sold by TPRA. See Omega Patents, LLC v.

                                  15   CalAmp Corp., 920 F.3d 1337, 1345 (Fed. Cir. 2019). Therefore, in order to plead a direct

                                  16   infringement claim under a “make” or “sell” theory, Garrett must plead enough facts to show that

                                  17   TPRA makes or sells mobile devices, an element of the representative patent claim. See Dkt. No. 1

                                  18   ¶ 13.

                                  19           Here, Garrett has not alleged that TPRA manufactures, sells, offers to sell, or imports mobile

                                  20   devices as part of the accused products. Instead, Garrett only alleges that “[e]ach [accused product]

                                  21   includes a surveillance device and an application for installation on a mobile device.” Id. ¶ 17

                                  22   (emphasis added). An application to be installed on a mobile device is not the same thing as the

                                  23   “mobile device” itself. Therefore, there are no allegations that TPRA makes or sells a “mobile

                                  24   device” to consumers, and Garrett does not argue otherwise in his Opposition.

                                  25

                                  26                  2.      “Use” Claims Against TPRA

                                  27           TPRA argues that the Complaint does not sufficiently allege that TPRA directly infringes

                                  28   by “using” the system under § 271(a) in a similar way to an end-user. Dkt. No. 22 at 9. Garrett
                                                                                         5
                                           Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 6 of 13




                                   1   disagrees. He points to paragraphs 17-23 of the Complaint as well as numerous photographs in

                                   2   Exhibit C of the Complaint. Dkt. No. 20 at 8-9. Garrett primarily relies on Disc Disease Solutions

                                   3   Incorporated v. VGH Solutions, Incorporated, 888 F.3d 1256, 1260 (Fed. Cir. 2018) in support of

                                   4   his argument that these allegations, combined with the photographs, are sufficient to survive a

                                   5   motion to dismiss. Id. at 10.

                                   6          In Disc Disease, the Federal Circuit reversed a dismissal under Rule 12(b)(6). The court

                                   7   noted that the case involved “a simple technology” (a spinal brace and a method of manufacturing

                                   8   a wrinkled band) and the patents consisted of only four independent claims. Disc Disease, 888 F.3d

                                   9   at 1260. The complaint identified the three accused products by name and attached photos of the

                                  10   product packaging. Id. In this context, the Federal Circuit found that allegations that certain of the

                                  11   defendant’s products met each and every element of at least one claim was “enough to provide [the

                                  12   defendant] fair notice of infringement of the asserted patents.” Id.
Northern District of California
 United States District Court




                                  13          However, it is not clear from the Complaint that this case involves “simple technology,” and

                                  14   Garrett does not argue that it does. Moreover, as TPRA notes, the defendant in Disc Disease was

                                  15   alleged to have directly infringed under a “makes” or “sells” theory, not under a “uses” theory.3

                                  16   Dkt. No. 22 at 8. Although it pre-dated Disc Disease, the district court’s explanation in North Star

                                  17   Innovations, Incorporated v. Micron Technology, Incorporated, is instructive; in that case, which

                                  18   involved a Flash device and SDRAM device, the Court stated:

                                  19          Some patents and patent claims may require the patentee to provide more detail than
                                              others. The Court can imagine that as to some types of straightforward apparatus
                                  20          claims, for example, simply setting out what the patent claims require and then
                                              reproducing a picture of an accused product (perhaps with a little explanation of what
                                  21          is depicted) might be all that is needed. As to other apparatus claims, such as those
                                              implicating more complicated technology like that at issue here, more is likely going
                                  22          to be necessary.
                                  23   No. CV 17-506-LPS-CJB, 2017 WL 5501489, at *3 (D. Del. Nov. 16, 2017), report and

                                  24   recommendation adopted, No. CV 17-506-LPS-CJB, 2018 WL 11182741 (D. Del. Jan. 3, 2018).

                                  25

                                  26          3
                                               Garrett also cites Gamevice, Inc. v. Nintendo Co., Ltd., No. 3:18-cv-01942-RS, 2018 WL
                                  27   5310792 (N.D. Cal. Aug. 6, 2018). However, Gamevice relies on Disc Disease, and similarly
                                       involved claims based on the “makes” or “sells” theory of direct infringement rather than a “uses”
                                  28   theory.

                                                                                         6
                                           Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 7 of 13




                                   1          Here, Garrett makes arguments in his Opposition that are not clear from the face of the

                                   2   Complaint, such as citing to select photographs in Exhibit C, which is nearly 120 pages long. See

                                   3   Dkt. No. 1-3. Garrett alleges in the Complaint that the infringing products can be used in an

                                   4   infringing manner but does not allege that TPRA has ever “used” a “mobile device” or assembled

                                   5   the system with a “mobile device” in an infringing manner. See Dkt. No. 1 ¶¶ 19-21, 27. Nor does

                                   6   Garrett allege merely that “each and every element” of any claim is met. See id. Instead, Garrett

                                   7   relies in his brief on Exhibit C to support the allegation that TPRA has assembled and used the

                                   8   accused system with a “mobile device.” Dkt. No. 20 at 9-10 (citing Dkt. No. 1, Ex. C at 32, 35, 55,

                                   9   57). These photos do not show the mobile device assembled with the other required parts of the

                                  10   patent, such as the surveillance system and motion detection system. In other words, there is nothing

                                  11   to suggest that these images were the direct result of infringing activity. Nor does Garrett fix these

                                  12   deficiencies through specific allegations.4 As presently framed, the allegations of the Complaint
Northern District of California
 United States District Court




                                  13   and Exhibit C, even taken together, do not plausibly allege that TPRA “used” the accused system in

                                  14   an infringing manner.

                                  15          Accordingly, TPRA’s motion to dismiss is GRANTED as to the system claims, with leave

                                  16   for Garrett to amend the claims.

                                  17

                                  18          B.      The Method Claims

                                  19          Similarly, TPRA argues that direct infringement of the method claims was not sufficiently

                                  20   pled because Garrett failed to plead that each and every element of at least one method claim was

                                  21   met. Dkt. No. 19 at 13. Garrett argues that the allegations alongside the documents in Exhibit C of

                                  22   the Complaint are sufficient to plead such infringement. Dkt. No. 20 at 10.

                                  23          Direct infringement of a method claim occurs “where all steps of a claimed method are

                                  24   performed by or attributable to a single entity.” Akamai Techs., Inc. v. Limelight Networks, Inc.,

                                  25   797 F.3d 1020, 1022 (Fed. Cir. 2015). Because methods cannot be sold in the same way as devices,

                                  26
                                              4
                                  27             The Complaint also references a TPRA instructional video that shows a graphical display
                                       of a phone setting up the surveillance system. Dkt. No. 1 ¶ 23. However, the Complaint likewise
                                  28   fails to allege that the video was the result of infringing activity or whether the video shows the
                                       system being combined.
                                                                                          7
                                             Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 8 of 13




                                   1   the sale of a product for performing a claimed method does not constitute direct infringement.

                                   2   Meyer Intellectual Props. Ltd. v. Bodum, Inc., 690 F.3d 1354, 1366 (Fed. Cir. 2012). In Sentius, the

                                   3   court recently held that “if the accused infringer controls the equipment (or the user) that performs

                                   4   any claimed step, it may be liable for direct infringement, but if the end user controls the device that

                                   5   performs the entire method, no direct infringement can be found.” Sentius Int’l, LLC v. Apple Inc.,

                                   6   No. 4:20-CV-00477-YGR, 2020 WL 2850286, at *4 (N.D. Cal. June 2, 2020).

                                   7           TPRA’s argument is largely the same as for the system claims, above. Garrett makes no

                                   8   separate argument to support its claim of direct infringement of the method claims, arguing that

                                   9   “[t]he complaint’s allegations . . . taken together with photographs depicting TPRA’s direct

                                  10   infringement of the asserted system and method claims which were attached to the complaint as

                                  11   Exhibit C, are more than sufficient to put TPRA on notice of its infringement.” See Dkt. No. 20 at

                                  12   10. In the Complaint, Garrett does not allege that TPRA “used” the accused products in an
Northern District of California
 United States District Court




                                  13   infringing manner, but only that they could be used in such manner. See Dkt. No. 1 ¶¶ 19-21. The

                                  14   instructional video referenced in the Complaint does not illustrate the motion detection feature in

                                  15   action. See id. ¶ 23. Therefore, not all elements of the method claims would be met based purely

                                  16   on the video. Further, the documents in Exhibit C portray snapshots in isolation. See, e.g., Dkt. No.

                                  17   20 at 9-10. As explained in Section I.A.2, above, it is hard to infer from these images that TPRA

                                  18   directly infringed the patented claims, and Garrett does not fix these deficiencies with specific

                                  19   allegations.

                                  20           Accordingly, TPRA’s motion to dismiss is GRANTED as to the method claims, with leave

                                  21   to amend.

                                  22

                                  23   II.     Indirect Infringement

                                  24           A.     Contributory Infringement

                                  25           To establish contributory infringement, Garrett must show: “(1) that there is direct

                                  26   infringement, (2) that the accused infringer had knowledge of the patent, (3) that the component has

                                  27   no substantial noninfringing uses, and (4) that the component is a material part of the invention.”

                                  28   Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1326 (Fed. Cir. 2010); accord Koninklijke Philips N.V.
                                                                                          8
                                           Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 9 of 13




                                   1   v. Zoll Med. Corp., 656 F. App’x 504, 522 (Fed. Cir. 2016).

                                   2          TPRA argues that Garrett has not pled sufficient facts to support a claim that any user—

                                   3   whether TPRA or an end-user—has directly infringed the patents-in-suit using the accused products.

                                   4   Dkt. No. 22 at 11. The Court agrees. “Unless the claim language only requires the capacity to

                                   5   perform a particular claim element,” the Federal Circuit has “held that it is not enough to simply

                                   6   show that a product is capable of infringement; the patent owner must show evidence of specific

                                   7   instances of direct infringement.” See Fujitsu Ltd., 620 F.3d at 1329 (in the summary judgement

                                   8   context). However, Garrett merely alleges that the accused products can be used in an infringing

                                   9   manner and that these products are sold by TPRA. See Dkt. No. 1 ¶¶ 15, 19-21. Garrett alleges that

                                  10   TPRA “currently provides, uses, and operates – and/or directs or instructs others in the use and

                                  11   operation of – [the accused products],” Dkt. No. 1 ¶ 23, but this fails to allege that those users

                                  12   subsequently use those products in an infringing manner. As such, the first element of contributory
Northern District of California
 United States District Court




                                  13   infringement is not sufficiently alleged.

                                  14          TPRA also argues that Garrett has not pled sufficient facts to show that TPRA had

                                  15   knowledge of the patent before the filing of this suit. Dkt. No. 19 at 15. Garrett appears to concede

                                  16   this point, citing to the allegations in the Complaint that “[b]y no later than the time of the filing of

                                  17   this action, TP-Link knew or should have known that its actions constitute infringement of the”

                                  18   patents-in-suit. Dkt. No. 1 ¶¶ 39, 52; Dkt. No. 20 at 11-12, 14-15. Garrett quotes Skyworks

                                  19   Solutions: “In the Northern District of California, courts have concluded that for a claim of induced

                                  20   infringement, knowledge of the patent can be established through the filing of the complaint, but

                                  21   the claim for induced infringement is limited to post-filing conduct.” Dkt. No. 20 at 11, 14 (quoting

                                  22   Skyworks Sols. Inc. v. Kinetic Techs. Inc., No. C 14-00010 SI, 2014 WL 1339829, at *3 (N.D. Cal.

                                  23   Apr. 2, 2014)). Because Garrett has pled post-filing knowledge, Dkt. No. 1 ¶¶ 39, 52, this element

                                  24   is met, but the claim for contributory infringement will be limited to post-filing conduct.

                                  25          Lastly, TPRA argues that there are clear substantial noninfringing uses for the accused

                                  26   products on the face of the Complaint, such as live streaming, two-way audio, smart sirens, use on

                                  27   non-mobile devices, sound detection, and control of other smart home products. Dkt. No. 22 at 13.

                                  28   The Federal Circuit has held that “an infringer does not evade liability by bundling an infringing
                                                                                          9
                                          Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 10 of 13




                                   1   device with separate and distinct components that are capable of noninfringing use.” Vita-Mix Corp.

                                   2   v. Basic Holding, Inc., 581 F.3d 1317, 1327 (Fed. Cir. 2009). “[D]isabling the patented feature

                                   3   altogether [is] a separate and distinct mode of operation.” Koninklijke Philips N.V. v. Zoll Med.

                                   4   Corp., 656 F. App’x 504, 524 (Fed. Cir. 2016). In assessing whether an asserted noninfringing use

                                   5   was “substantial,” the relevant considerations are “the use’s frequency, but also the use’s

                                   6   practicality, the invention’s intended purpose, and the intended market.” i4i Ltd. P’ship v. Microsoft

                                   7   Corp., 598 F.3d 831, 851 (Fed. Cir. 2010).

                                   8          Drawing all reasonable inferences in favor of Garrett, the asserted noninfringing uses are not

                                   9   clearly “substantial” on the face of the Complaint.        Notably, TPRA argues that its alleged

                                  10   noninfringing uses “are all non-infringing uses of the accused products because none require use of

                                  11   motion detection.” Dkt. No. 22 at 13. Because disabling the motion detection feature would be a

                                  12   separate and distinct mode of operation, see Koninklijke, 656 F. App’x at 524, it is reasonable to
Northern District of California
 United States District Court




                                  13   infer that TPRA’s asserted noninfringing uses are not “substantial,” at least at the pleading stage of

                                  14   the case.

                                  15          Nonetheless, because Garrett has failed to sufficiently plead direct infringement by a

                                  16   consumer, he has failed to plead a claim for contributory infringement. Accordingly, TPRA’s

                                  17   motion to dismiss the claim of contributory infringement is GRANTED, with leave to amend.

                                  18
                                  19          B.      Inducement

                                  20          “Whoever actively induces infringement of a patent shall be liable as an infringer.” 35

                                  21   U.S.C. § 271(b). “To prevail on inducement, the patentee must show, first that there has been direct

                                  22   infringement, and second that the alleged infringer knowingly induced infringement and possessed

                                  23   specific intent to encourage another’s infringement.” Kyocera Wireless Corp. v. Int’l Trade

                                  24   Comm’n, 545 F.3d 1340, 1353-54 (Fed. Cir. 2008).

                                  25          As with contributory infringement, there is a problem with finding direct infringement by

                                  26   the consumers. To state a claim for induced infringement, a plaintiff needs to plead “facts sufficient

                                  27   to allow an inference that at least one direct infringer exists.” In re Bill of Lading Transmission &

                                  28   Processing Sys. Patent Litig., 681 F.3d 1323, 1336 (Fed. Cir. 2012). While Exhibit C of the
                                                                                        10
                                          Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 11 of 13




                                   1   Complaint contains various instructions to a consumer that, when combined, could produce an

                                   2   infringing mode, the Complaint does not allege anywhere that a user actually employs that infringing

                                   3   mode or that TPRA instructs a user to infringe. Compare Dkt. No. 1 ¶ 27 (“[TPRA] currently

                                   4   provides, uses, and operates—and/or directs or instructs others in the use and operation of—its

                                   5   Kasa® surveillance system.”) with Uniloc USA, Inc. v. Apple Inc., No. C 18-00359 WHA, 2018 WL

                                   6   2047553, at *4 (N.D. Cal. May 2, 2018) (“[T]he amended complaint alleges Apple ‘intentionally

                                   7   instructs its customers to infringe through training videos, demonstrations, brochures, and

                                   8   installation and user guides.’”). Garrett merely alleges that TPRA instructs consumers on the use

                                   9   of the accused systems, Dkt. No. 1 ¶ 27, but there are arguably numerous noninfringing uses. As

                                  10   such, Garrett’s Complaint does not contain sufficient allegations to satisfy the direct infringement

                                  11   element of inducement.

                                  12          TPRA also argues that knowledge was not adequately pled. Dkt. No. 19 at 15. As discussed
Northern District of California
 United States District Court




                                  13   above with regard to contributory infringement, knowledge of the patent can be established through

                                  14   the filing of the Complaint, but in such instances the claim for induced infringement is limited to

                                  15   post-filing conduct. See Skyworks, 2014 WL 1339829, at *3. Because Garrett alleges knowledge

                                  16   from the filing of the suit, Dkt. No. 1 ¶¶ 39, 52, this element is sufficiently pled, but the claim for

                                  17   induced infringement will be limited to post-filing conduct.

                                  18          Finally, TPRA argues that Garrett failed to sufficiently plead that TPRA had specific intent

                                  19   to cause infringement. Dkt. No. 19 at 15. Garrett counters that advertisements and instructions to

                                  20   engage in an infringing use are enough to show an affirmative intent to cause infringement. Dkt.

                                  21   No. 20 at 12 (citing Symantec Corp. v. Veeam Software Corp., No. 3:12-cv-00700-SI, 2012 WL

                                  22   1965832, at *4 (N.D. Cal. May 31, 2012)). TPRA replies that such advertisements and instructions

                                  23   are only sufficient when there are allegations setting forth the similarities between the claims of the

                                  24   patents-in-suit and the accused products or “specific allegations about how defendants have

                                  25   advertised an infringing use or instructed customers or third parties regarding how to engage in an

                                  26   infringing use.” Dkt. No. 22 at 12 (quoting Bascom Research LLC v. Facebook, Inc., No. C 12-

                                  27   6293-SI, 2013 WL 968210, at *5 (N.D. Cal. Mar. 12, 2013)).

                                  28          TPRA’s reliance on Bascom is misplaced. Here, while Garrett does not describe how the
                                                                                         11
                                              Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 12 of 13




                                   1   advertisements or instructions specifically relate to the claims of the patents-in-suit, he does allege

                                   2   similarities between the claims and the accused products. See Dkt. No. 1 ¶¶ 18-21. It would be

                                   3   reasonable to infer from these similarities which instructions and advertisements are relevant to the

                                   4   alleged inducement. Additionally, this Court has repeatedly held that knowledge of the patents-in-

                                   5   suit may be alleged through the filing of the complaint. See, e.g., Skyworks, 2014 WL 1339829, at

                                   6   *3. This suggests that, at least, TPRA is aware of the lawsuit and the possibility that their products

                                   7   are infringing. Garrett alleges that TPRA is displaying and advertising its products through

                                   8   “summary descriptions, pictures, videos, and technical specifications,” Dkt. No. 1 ¶¶ 22-23, and that

                                   9   TPRA currently “directs or instructs others in the use and operation of” its accused products. Id.

                                  10   ¶ 27. Taken in combination, Garrett is alleging that TPRA is currently advertising and displaying

                                  11   the infringing uses with the knowledge of the current lawsuit and the patents-in-suit. See also id.

                                  12   ¶¶ 39, 52 (“[TPRA] knew or should have known that its actions constitute infringement of the
Northern District of California
 United States District Court




                                  13   [patents-at-issue]. And yet [TPRA] has continued in its infringement.”). Therefore, Garrett has

                                  14   pled enough facts to allege the specific intent element of inducement.

                                  15             However, because the direct infringement element is not met, Garrett has not sufficiently

                                  16   pled a claim for inducement. Accordingly, TPRA’s motion to dismiss the claim for inducement is

                                  17   GRANTED, with leave to amend.

                                  18
                                  19   III.      Willful Infringement

                                  20             “In the interest of simplifying the issues before the Court and avoiding an otherwise

                                  21   unnecessary hearing,” Garrett has requested leave to amend his Complaint to remove the willful

                                  22   infringement claim and the corresponding request for enhanced damages. Dkt. No. 20 at 13.

                                  23   “However, Mr. Garrett reserves the right to conduct discovery and, if additional facts further

                                  24   supporting a finding of willfulness come to light, to subsequently amend the Complaint to re-assert

                                  25   willful infringement and a request for enhanced damages at that time.” Id. The Court GRANTS

                                  26   plaintiff leave to amend the Complaint to remove his claims of willful infringement, without

                                  27   prejudice.

                                  28
                                                                                         12
                                          Case 3:20-cv-03491-SI Document 32 Filed 09/14/20 Page 13 of 13




                                   1                                              CONCLUSION

                                   2           For the reasons stated in this Order, the Court GRANTS defendant’s motion to dismiss the

                                   3   Complaint, with leave to amend. Plaintiff’s amended Complaint is due no later than September 28,

                                   4   2020.

                                   5           The initial case management conference is rescheduled to November 6, 2020, at 2:30 p.m.

                                   6   The Court anticipates the case management conference will be conducted via conference call and

                                   7   will circulate a call-in number to the parties in advance of that date.

                                   8

                                   9           IT IS SO ORDERED.

                                  10   Dated: September 14, 2020

                                  11                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         13
